Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an amendment filed on 12/06/2021 in which claims 11-30 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11-30 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 9,596,504. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,596,504 contain every element of claims 11-30 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 11-30 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,785,480. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,785,480 contain every element of claims 11-30 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 11, 13-18, 20-25, and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US 2006/0018379) in view of Amon (WO 2009/049974 A2) and further in view of Mukherjee (US 2011/0050935). The Pre-Grant Publication (US 2010/0254458) of the International Application PCT/EP2008/062115 corresponding to the Amon reference is being used hereinafter for all citation purposes as it is a translation of the WIPO publication because the International Application has undergone national stage entry under 35 U.S.C. 371 (c)(1),(2),(4) (national stage entry date is 04/15/2010).

As to claim 25, Cooper teaches a conferencing system, comprising: a processor; a memory operatively connected to the processor and storing instructions when the instructions are executed by the processor, they cause the at least one processor to perform the steps of (FIGs. 1 and 3 and [0012], [0020], and [0048]):

receiving a first temporal sequence of frames of a first video stream and a second temporal sequence of frames of a second video stream (FIGs. 1 and 3 and [0012], [0020], and [0048]);

deriving a synchronization signal using the first temporal sequence of frames or the second temporal sequence of frames (FIGs. 1 and 3 and [0012], [0020], and [0048]);

and sending the synchronization signal (FIGs. 1 and 3 and [0012], [0020], and [0048]).

Cooper does not teach memory storing instructions for synchronizing a video conference between a set of participants; receiving, from a terminal associated with a first and a second participant, the first and second temporal sequence of frames; and sending, to at least one of the terminal associated with the first participant or the terminal associated with the second participant, the synchronization signal and causing a first subsequent frame of the first temporal sequence of frames and a second subsequent frame of the second temporal sequence of frames to synchronize with each other.

However, Amon teaches synchronizing a video conference between a set of participants; receiving, from a terminal associated with a first and a second participant, video frames; and sending, to 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cooper’s multi-channel video transmission system with Amon’s method and device for establishing a coded output video stream to show memory storing instructions for synchronizing a video conference between a set of participants; receiving, from a terminal associated with a first and a second participant, the first and second temporal sequence of frames; and sending, to at least one of the terminal associated with the first participant or the terminal associated with the second participant, the synchronization signal in order to control generation of a coded output video stream in such a way that by adding more or fewer coded input video streams, a data rate of the coded output video stream of available transmission bandwidths can be individually and dynamically adapted. Additionally, a data volume of the coded output video stream is small compared with multiplexing whole coded input video streams, since the second signaling data has a considerably smaller data volume than a sum of the first 

The combination of Cooper and Amon does not teach causing a first subsequent frame of the first temporal sequence of frames and a second subsequent frame of the second temporal sequence of frames to synchronize with each other.

However, Mukherjee teaches causing a first subsequent frame of the first temporal sequence of frames and a second subsequent frame of the second temporal sequence of frames to synchronize with each other ([0035], [0043], [0048], and [0064]; particularly [0064] – “one of the networked camera sensors may assume the role of a master that drives video-frame generation and transmission by the remaining camera sensors. However synchronization is implemented, monitoring of synchronization and periodic re -synchronization operations are generally carried out to maintain synchronization and to ensure that the video-frame sequences emitted by each camera are generally aligned with one another, in time, as shown in FIG. 21”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cooper’s multi-channel video transmission system and Amon’s method and device for establishing a coded output video stream with Mukherjee’s system for mixed-resolution low-complexity information coding. In Mukherjee’s disclosure, embodiments are directed to mixed-resolution, low-complexity information coding and decoding methods and systems that allow computationally constrained, relatively low-power devices to code information efficiently for transmission to computer systems with fewer computational constraints. The method and system embodiments of the present invention place greatest computational burden on the information sink, or computer system, and a smaller computational burden on the information sources, in accordance with their respective capabilities. One problem domain to which method and system embodiments of the present invention can be applied is a wireless network of synchronized camera sensors that monitor a particular environment by capturing continuous video 

As to claims 11 and 18, the apparatus of claim 25 comprises all the elements and performs all the steps of the method of claim 11 and the non-transitory computer-readable medium of claim 18. Therefore, claims 11 and 18 are rejected similarly as claim 25.

As to claims 13, 20, and 27, the combination of Cooper, Amon, and Mukherjee teaches identifying a predictive structure for encoding the first video stream or the second video stream; and wherein deriving the synchronization signal comprises deriving using the predictive structure (Cooper; [0012], [0020], [0027], [0034], [0040], [0041], [0046], and [0048]; also see FIGs. 1, 3, and 5; Mukherjee; [0035], [0043], [0048], and [0064]).

As to claims 14, 21, and 28, the combination of Cooper, Amon, and Mukherjee teaches wherein sending the synchronization signal causes shortening of a first picture group length of the first video stream or a second picture group length of the second video stream (Cooper; [0038]-[0042] discloses shortening frame sequences in a GOP; Mukherjee; [0035], [0043], [0048], and [0064]).

As to claims 15 and 22, the combination of Cooper, Amon, and Mukherjee teaches wherein sending the synchronization signal causes reducing a first number of pictures of the first video stream or 

As to claims 16, 23, and 29, the combination of Cooper, Amon, and Mukherjee teaches wherein sending the synchronization signal causes video encoding to start at a first picture number of the first video stream or a second picture number of the second video stream (Cooper; [0012], [0020], [0027], [0034], [0040], [0041], [0046], and [0048]; also see FIGs. 1, 3, and 5; Mukherjee; [0035], [0043], [0048], and [0064]).

As to claims 17, 24, and 30, the combination of Cooper, Amon, and Mukherjee teaches wherein sending the synchronization signal causes video encoding to start at a first length of a first group of pictures of the first video stream or at a second length of a second group of pictures of the second video stream (Cooper; [0012], [0020], [0027], [0034], [0040], [0041], [0046], and [0048]; also see FIGs. 1, 3, and 5; Mukherjee; [0035], [0043], [0048], and [0064]).

Claims 12, 19, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper in view of Amon and Mukherjee and further in view of Michener (US 2006/0248559).

As to claims 12, 19, and 26, the combination of Cooper, Amon, and Mukherjee teaches receiving the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames (Cooper; FIGs. 1 and 3 and [0012], [0020], and [0048]; Mukherjee; [0035], [0043], [0048], and [0064]).

The combination of Cooper, Amon, and Mukherjee does not teach mixing the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames to generate a mixed video stream.

However, Cooper does teach wherein the multi-channel video transmission system contains a multiplexer (FIG. 1 and [0020]).

In addition, Michener teaches a mixing device deriving a synchronization signal from a clock source/timing signal and sending the derived synchronization signal to generate a mixed video stream (FIGs. 3 and 4 disclosing known arrangements and FIG. 5 disclosing embodiment of the invention; see [0008]-[0009] and [0026]-[0028]; in FIG. 3, the clock reference 59 from Mux 58 does feed back into the multiple video encoders; [0026] – “the existing hardware platform includes a number of encoder/program multiplexers 70, each having its own clock reference 72 taken from the video input, and a transport Mux 74. As described previously, each encoder encodes its audio and video inputs and generates a program stream 76 that includes a PCR and PTS for each input. The transport Mux 74 multiplexes the program streams into a transport stream”; FIG. 5 also shows an encoder clock synchronizer 100 coming out of the transport Mux 64 as well as a bidirectional movement involving program streams 76 between each encoder/program multiplexer 70 with a clock and the transport mux 74; see [0031]; [0024]-[0027] also discloses mixing and matching between the multiple audio and video inputs).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cooper’s multi-channel video transmission system, Amon’s method and device for establishing a coded output video stream, and Mukherjee’s system for mixed-resolution low-complexity information coding with Michener’s techniques of merging of multiple encoded audio-video streams into one program to show mixing the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames to generate a mixed video stream. In Cooper’s disclosure, the invention synchronizes multiple video transmission and encoding channels and then staggers the compressed frame types to distribute the bit allocations evenly. Based on use of MPEG coding/compression of the video signals, the Intra-coded (I) frames are temporally displaced so as to avoid a temporal alignment of I frames among a selected group of channels sharing a common transmission medium (Cooper; [0010]-[0011]). In Michener’s disclosure, there is provided a system and .

Claims 12, 19, and 26 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper in view of Amon and Mukherjee and further in view of Shiojiri (US 5,550,589).

As to claims 12, 19, and 26, the combination of Cooper, Amon, and Mukherjee teaches receiving the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames (Cooper; FIGs. 1 and 3 and [0012], [0020], and [0048]; Mukherjee; [0035], [0043], [0048], and [0064]).

The combination of Cooper, Amon, and Mukherjee does not teach mixing the first subsequent frame of the first temporal sequence of frames and the second subsequent frame of the second temporal sequence of frames to generate a mixed video stream.

However, Cooper does teach wherein the multi-channel video transmission system contains a multiplexer (FIG. 1 and [0020]).

In addition, Shiojiri teaches a mixing device deriving a synchronization signal from a clock source/timing signal and sending the derived synchronization signal to generate a mixed video stream (see FIGs., 2, 3, and 7, particularly FIG. 2 where clock data CLK is transmitted from transmitter 32 through multiplexer 28 into the video encoders 26a-26d; see col. 3, line 29 to col. 5, line 33; the C1-C4 signals each contain CLK data transmitted from the transmitter 32 through the multiplexer 28; as such, the multiplexer 28 derives a synchronization signal from a clock source/timing signal to deliver to the multiple video encoders).

.

Response to Arguments

Applicant's arguments filed 12/06/2021 have been fully considered but are not persuasive.

Examiner maintains that Cooper teaches deriving a synchronization signal using the first temporal sequence of frames or the second temporal sequence of frames (FIGs. 1 and 3 and [0012], [0020], and [0048]). Since the frame rate counter operates to synchronize the reset signals for the video encoders (of which there are many) resulting in frame offsets, a synchronization signal is derived/constructed using at least one of multiple temporal sequence of frames.

Examiner maintains that Amon teaches synchronizing a video conference between a set of participants; receiving, from a terminal associated with a first and a second participant, video frames; and sending, to at least one of the terminal associated with the first participant or the terminal associated with 

Examiner maintains that Mukherjee teaches causing a first subsequent frame of the first temporal sequence of frames and a second subsequent frame of the second temporal sequence of frames to synchronize with each other ([0035], [0043], [0048], and [0064]; particularly [0064] – “one of the networked camera sensors may assume the role of a master that drives video-frame generation and transmission by the remaining camera sensors. However synchronization is implemented, monitoring of synchronization and periodic re -synchronization operations are generally carried out to maintain synchronization and to ensure that the video-frame sequences emitted by each camera are generally 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482